1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      ROBERT ALAN ROGINSKY,                                Case No. 2:19-cv-01381-KJD-DJA
4
                                          Plaintiff,                   ORDER
5            v.
6     NEVADA DEPARTMENT OF PUBLIC
      SAFETY, et al.,
7
                                     Defendants.
8

9    I.     DISCUSSION

10          On March 3, 2021, the Court issued a screening order dismissing Plaintiff’s

11   malicious prosecution claim, Fifth Amendment claim, Eighth Amendment claim,

12   Fourteenth Amendment claim, defamation claim, claims under the Americans with

13   Disabilities Act and the Rehabilitation Act, and claims arising out of Plaintiff’s 2017 arrest

14   without prejudice and with leave to amend. (ECF No. 5 at 11.) The Court permitted

15   Plaintiff’s Fourth Amendment false arrest claim arising out of his 2014 arrest to proceed

16   only against Defendants Zana, Triplett, and John Doe 2, John Doe 3, John Doe 4, and

17   John Doe 5, when Plaintiff learns their identities. (Id. at 11.) The Court granted Plaintiff

18   30 days from the date of that order to file an amended complaint curing the deficiencies

19   of the claims that were dismissed without prejudice. (Id. at 12.) The Court specifically

20   stated that if Plaintiff chose not to file an amended complaint, the action would proceed

21   only on Plaintiff’s false arrest claim against Defendants Zana, Triplett, and John Doe 2,

22   John Doe 3, John Doe 4, and John Doe 5. (Id.) Plaintiff has not filed an amended

23   complaint. Pursuant to the screening order, this action will proceed only on Plaintiff’s

24   false arrest claim against Defendants Zana, Triplett, and John Doe 2, John Doe 3, John

25   Doe 4, and John Doe 5.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening

28   order (ECF No. 5), this action will proceed only on Plaintiff’s false arrest claim against

                                                       1
1    Defendants Zana, Triplett, and John Doe 2, John Doe 3, John Doe 4, and John Doe 5,

2    when Plaintiff learns their identities.

3            IT IS FURTHER ORDERED that the Clerk of Court WILL ISSUE summonses for

4    Defendants Zana and Triplett, AND DELIVER THE SAME, to the U.S. Marshal for

5    service. The Clerk WILL SEND to Plaintiff two (2) USM-285 forms. The Clerk also WILL

6    SEND sufficient copies of the complaint (ECF No. 6) and this order to the U.S. Marshal

7    for service on Defendant(s). Plaintiff will have thirty (30) days within which to furnish to

8    the U.S. Marshal the required USM-285 forms with relevant information as to each

9    Defendant on each form. Within twenty (20) days after receiving from the U.S. Marshal

10   a copy of the USM-285 forms showing whether service has been accomplished, Plaintiff

11   must file a notice with the Court identifying which Defendant(s) were served and which

12   were not served, if any. If Plaintiff wishes to have service again attempted on an unserved

13   Defendant(s), then a motion must be filed with the Court identifying the unserved

14   Defendant(s) and specifying a more detailed name and/or address for said Defendant(s),

15   or whether some other manner of service should be attempted.

16          IT IS FURTHER ORDERED that henceforth, Plaintiff will serve upon Defendants

17   or, if appearance has been entered by counsel, upon the attorney(s), a copy of every

18   pleading, motion or other document submitted for consideration by the Court. Plaintiff will

19   include with the original paper submitted for filing a certificate stating the date that a true

20   and correct copy of the document was mailed to the Defendants or counsel for the

21   Defendants. The Court may disregard any paper received by a district judge or magistrate

22   judge which has not been filed with the clerk, and any paper received by a district judge,

23   magistrate judge or the clerk which fails to include a certificate of service.

24          DATED this 6th day of May 2021.

25

26                                              UNITED STATES MAGISTRATE JUDGE
27

28

                                                   2
